In re 'Whitson, Richard; applying for writ of mandamus, supervisory and/or remedial; Parish of Caddo, 1st Judicial District Court, Div. “C”, No. 131-748.
Denied. Information from the First Judicial District Court establishes there is no post-conviction petition pending there on which that court can be ordered to act. The petition pending in the Second Circuit was filed May 4, 1988, and supplemented May 13, 1988. Relator has not afforded the court of appeal ample time to act on his petitions before petitioning this court for issuance of a writ of mandamus. If the Court of Appeal, Second Circuit, has not acted by July 4, 1988, relator may file another mandamus petition in this court.